 1 David W. Affeld, State Bar No. 123922
   Damion Robinson, State Bar No. 262573
 2 Affeld Grivakes LLP
   2049 Century Park East, Ste. 2460
 3 Los Angeles, CA 90067
   Telephone: (310) 979-8700
 4
   Attorneys for Plaintiff
 5 Michael Zeleny
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                            NORTHERN DISTRICT OF CALIFORNIA
10
11 MICHAEL ZELENY,                           Case No. CV 17-7357 RS
12       Plaintiff,                          Assigned to:
                                             The Honorable Richard G. Seeborg
13                vs.
                                             [PROPOSED] ORDER GRANTING
14 GAVIN NEWSOM, et al.,                     STIPULATION TO CONTINUE TRIAL
                                             AND PRE-TRIAL DATES
15       Defendants.                          AS MODIFIED BY THE COURT
16
17                                           Action Filed: December 28, 2017
                                             Trial Date: June 8, 2020
18
19
20
21
22
23
24
25
26
27
28
                                              -1-
                        PROPOSED ORDER GRANTING STIPULATION TO CONTINUE
 1                                                 ORDER

 2          The Court, having considered the stipulation of all parties, and finding good cause, hereby

 3 ORDERS as follows.
 4          The stipulation is APPROVED.

 5
 6          [The current Scheduling Order in effect is MODIFIED and the following dates set:

 7          Discovery Cut-Off:                    March 16, 2020

 8          Expert Disclosures:                   March 30, 2020

 9          Rebuttal Expert Disclosures:          April 20, 2020

10          Expert Discovery Cut-Off:             May 11, 2020

11          Dispositive Motion Hearings:          June 4, 2020
                                                           12,
12          Pre-Trial Conference:                 August 13, 2020 at 10:00 a.m.
                                                             21,
13          Start of Trial:                       September 7, 2020 at 9:00 a.m.]

14
15          [The Court hereby VACATES the current fact and expert discovery deadlines to be reset at

16 the December 12, 2019 Further Case Management Conference in this matter. The conference will
17 take place telephonically and the parties shall contact CourtCall to arrange for appearances at least
18 one week prior to the conference. Case Management Statements are due by December 5, 2019.]
19
20          IT IS SO ORDERED.

21 Dated: 10/25/19
22
                                                  The Honorable Richard Seeborg
23                                                UNITED STATES DISTRICT JUDGE
24
25
26
27
28
                                                     -2-
                       PROPOSED ORDER GRANTING STIPULATION TO CONTINUE
